Citation Nr: 1143688	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  05-02 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an increased rating for left carpal tunnel syndrome, currently evaluated as 10 percent disabling. 

2.  Entitlement to an increased rating for right carpal tunnel syndrome, currently evaluated as 10 percent disabling. 

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from May 1987 to October 1990.

This matter came to the Board of Veterans' Appeals (Board) from a September 2003 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  This matter was remanded in November 2009 and March 2011 for further development.  A review of the record shows that the RO has complied with all remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  

On substantive appeal received in December 2004, the Veteran marked the appropriate box to indicate that she wanted a hearing before the Board at the RO.  A hearing was scheduled for December 2007, but the Veteran's representative submitted a request in December 2007 to reschedule her hearing.  A hearing was rescheduled for April 2008.  Ultimately, by statement received in April 2008, the Veteran's representative cancelled the hearing.

The Board notes that several other issues were listed in an October 2004 statement of the case; however, the Veteran withdrew those claims in an April 2006 statement. 

The TDIU issue is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



FINDINGS OF FACT

1.  Prior to April 5, 2010, the Veteran's service-connected left carpal tunnel syndrome was manifested by mild incomplete paralysis of the median nerve.  

2.  Prior to April 5, 2010, the Veteran's service-connected right carpal tunnel syndrome was manifested by mild incomplete paralysis of the median nerve.  

3.  From April 5, 2010, the Veteran's service-connected left carpal tunnel syndrome is manifested by moderate incomplete paralysis of the median nerve. 

4.  From April 5, 2010, the Veteran's service-connected right carpal tunnel syndrome is manifested by moderate incomplete paralysis of the median nerve. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation in excess of 10 percent for the Veteran's service-connected left carpal tunnel syndrome, prior to April 5, 2010,  have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.124a and Code 8515 (2010).

2.  The criteria for entitlement to a disability evaluation in excess of 10 percent for the Veteran's service-connected right carpal tunnel syndrome, prior to April 5, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.124a and Code 8515 (2010).

3.  The criteria for entitlement to a disability evaluation of 20 percent, but no higher, for the Veteran's service-connected left carpal tunnel syndrome, from April 5, 2010, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.124a and Code 8515 (2011).

4.  The criteria for entitlement to a disability evaluation of 30 percent, but no higher, for the Veteran's service-connected right carpal tunnel syndrome, from April 5, 2010, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.124a and Code 8515 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Regarding the Veteran's carpal tunnel claims, the RO provided the appellant pre-adjudication notice by a letter dated in July 2003.  The RO provided the appellant with additional notice in January 2005 subsequent to the initial adjudication.  The notification complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.    

The RO provided the appellant with more notice in March 2006 and December 2009 subsequent to the initial adjudication.  The notification substantially complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; and Quartuccio v. Principi, 16 Vet. App. 183, identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  

While the January 2005, March 2006 and December 2009 notices were not provided prior to the initial adjudication, the claimant has had the opportunity to submit additional argument and evidence, and to meaningfully participate in the adjudication process.  The claims were subsequently readjudicated in September 2005, October 2006, November 2010 and August 2011 supplemental statements of the case, following the provision of notice in January 2005, March 2006 and December 2009.  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of her claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

VA has obtained VA treatment records, assisted the Veteran in obtaining evidence, afforded the Veteran VA examinations in September 2006 and April 2010, and requested Social Security Administration (SSA) records.  However, by response received in March 2011, the SSA marked the appropriate box to indicate that they had no medical records on file/unable to locate medical record.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran and her representative have not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the carpal tunnel syndrome claims at this time.

Analysis

I.  Increased Ratings

The present appeal involves the Veteran's claims that the severity of her service-connected left and right carpal tunnel syndrome warrant higher disability ratings.  Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.   

The Veteran's service-connected carpal tunnel syndrome has been rated by the RO under the provisions of Diagnostic Code 8515.  Under this regulatory provision, a rating of 10 percent is warranted for mild paralysis of the median nerve of either hand.

For the minor hand, a 20 percent rating is warranted for moderate incomplete paralysis of the median nerve.  A 40 percent rating is warranted for severe incomplete paralysis of the median nerve.  A maximum rating of 60 percent is warranted for complete paralysis of the median nerve; the hand inclined the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.  38 C.F.R. § 4.124a, Diagnostic Code 8515.

For the major hand, a 30 percent rating is warranted for moderate incomplete paralysis of the median nerve.  A 50 percent rating is warranted for severe incomplete paralysis of the median nerve.  A maximum rating of 70 percent is warranted for complete paralysis of the median nerve; the hand inclined the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.  Id.

In the present case, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  

Prior to April 5, 2010

A July 2003 VA examination shows that the pain described by the Veteran indicates that there is probable involvement of the median and ulnar nerves.  The Veteran reported neuralgia, paresthesias, numbness, tingling and pain in her wrists and fingers that occurred in both of her hands.  The VA examiner found that the Veteran had full range of motion in her hands.  Range of motion of the left wrist revealed that she had dorsiflexion of 45 degrees, palmar flexion of 65 degrees, radial deviation of 25 degrees and ulnar deviation of 35 degrees.  The VA examiner diagnosed symptomatic carpal tunnel syndrome.

A September 2003 VA treatment record shows that bilateral median and ulnar motor nerve conduction studies were normal.  It was noted that bilateral median sensory latencies were mildly prolonged while the ulnar secondary studies were normal, which was consistent with mild bilateral carpal tunnel syndrome.  It was observed that there were no signs of ulnar compression or peripheral neuropathy.  The diagnosis was bilateral mild severity carpal tunnel syndrome.

A September 2003 private treatment record from Health Centers of Northern New Mexico (Health Centers) shows that the Veteran complained of right hand numbness and that her grip on the right hand was weak.  The Veteran's prescription was changed from Percocet to Vicodin.  The plan was to taper off her splint.

A September 2003 VA neurology electromyograph (EMG) consult shows that the Veteran complained of numbness in the hands, pain in the wrists, tingling and cramping.  She denied weakness or burning.  Driving made the arm/hand symptoms worse.  Bilateral median and ulnar motor nerve conduction studies were normal.  Bilateral median sensory latencies were mildly prolonged while the ulnar sensory studies were normal.  This was consistent with mild bilateral carpal tunnel syndrome.  There were no signs of ulnar compression or peripheral neuropathy.

A November 2003 treatment record from Health Centers shows that since her bracelet was removed from her wrist, she experienced numbness and tingling to wrist/hand.  The Veteran's grip was 2 out of 5 (with 5 being the tightest grip).  It was observed that there was a decrease in range of motion with all motions.  There was also a decrease in sensation to thumb and edema at wrist.  The diagnosis was carpal tunnel flare-up.  The Veteran was given a squeeze ball for exercise and was prescribed Celebrex.

A December 2003 treatment record from Health Centers reveals that she still complained of pain and numbness of her fingers and hands.  She had been exercising with a squeeze ball.  It was noted that her social worker believed that the Veteran is entitled to more than a 10 percent rating.  The Veteran reported that the cold especially hurts her wrist joints.  Examination of the wrists showed moderate edema bilaterally, pain with range of motion, decreased hand grip to 2 out of 5 (with 5 being the tightest grip), and pain to palpation over carpal bony structures.  

On a statement dated in December 2003, a certified physician's assistant (Y.M.S.) stated that she believed that a 30 percent rating was warranted due to symptoms of chronic pain, numbness, tingling, inflammation, incomplete paralysis and decreased strength that have not improved and have actually worsened.

An April 2004 VA treatment record shows that the Veteran complained of worsening pain in her hands that occasionally swelled.  She stated that the joints in both hands occasionally would "freeze" but would become more movable after applying heat and moving them.  She complained of pain and weakness.

A February 2005 VA treatment record shows that she complained of pain and tingling in her hands.

A May 2006 VA treatment record shows that the Veteran phoned in to report that her carpal tunnel was worsening and that she was feeling numbness from hand to shoulders.  She had difficulty sleeping at night.

A June 2006 VA treatment record shows that the Veteran complained via telephone of numbness in her hands and fingertips worsening.  She wore her wrist brace, but the numbness and pain were worsening.  She stated that whenever she raised her hands, the pain increased to an 8 on a scale of 1 to 10 (with 10 being the worst).

A July 2006 VA orthopedic consultation shows that the Veteran's symptoms were worsening.  She was wearing splints at all times secondary to numbness and pain in her hands, which did not help much.  Examination bilaterally showed positive tinnel's; positive phalan's; positive compression; normal Allen's test; and sensation intact to light touch radial, median, ulnar nerve distribution.  There was no evidence of muscle atrophy.  On the left hand, sensation decreased median nerve distribution.

A July 2006 VA treatment record shows bilateral median and ulnar motor studies were within normal limits.  It was noted that the left median sensory latency was slightly prolonged while the ulnar sensory was normal.  The right median sensory latency was within normal limits but was relatively prolonged when compared to the ulnar sensory.  It was noted that, overall, this was consistent with mild carpal tunnel syndrome bilaterally.

A September 2006 VA treatment record shows that she is right-hand dominant and her carpal tunnel syndrome was worse on the left side.  Since conservative treatment did not work, she wished to proceed with carpal tunnel release.  She complained of numbness, tingling and weakness/fatigue in both of her hands at any time of the day.  Driving and other activities aggravated her symptoms.  At the time of her medical visit, she had no symptoms.  The diagnosis was bilateral mild severity carpal tunnel syndrome.

A September 2006 VA examination report shows that her usual occupation was computer science and that she last worked in 2001.  With the carpal tunnel syndrome in the right wrist, she had decreased manual dexterity, problems with lifting and carrying, weakness, decreased strength with pain into the upper extremity.  With carpal tunnel syndrome in the left wrist, the Veteran was unable to work because of the weakness and pain in fingers.   

When the Veteran was afforded a VA examination in September 2006, she reported that the onset had been chronic and gradual.  It was noted that the Veteran was required to do extensive typing and writing in the course of her job description with gradual pain and parasthesia of fingers of both hands, which was followed by weakness of fingers of both hands.  Since the onset, her right hand had become progressively worse, while her left hand improved.  Motor examination showed weakness adduction of thumb.  At the time, treatment included pain medication and cock-up wrist splints.  The VA examiner noted that bilateral median and ulnar motor studies were within normal limits.  The left median sensory latency was slightly prolonged with the ulnar sensory was normal.  The right median sensory latency was within normal limits, but is relatively prolonged when compared to the ulnar sensory.  The VA examiner commented that overall, this is consistent with mild carpal tunnel syndrome bilaterally when compared to the nerve conduction studies done in September 2003, there is no change.  The VA examiner diagnosed bilateral, mild severity carpal tunnel syndrome.

A February 2010 EMG report shows that the Veteran had numbness and tingling in the hands and up into the arms with a pressure pain in both hands.  She felt her hands were weak.  No cramping or burning was reported.  The Veteran shared that arm symptoms increased at night and that driving worsened her symptoms.  It was observed that bilateral median and ulnar motor studies were within normal limits.  It was further observed that the left median sensory response was normal, but the right sensory latency was prolonged.  Bilateral ulnar sensory studies were unremarkable.  It was noted that overall, this is consistent with mild carpal tunnel syndrome on the right only and that the left could be considered "borderline."   It was additionally noted that when compared to the studies done in 2006, there is absolutely no change.  

At this point the Board acknowledges a December 2003 private treatment record from Health Centers in which a social worker believed that a rating in excess of 10 percent was warranted for the Veteran's carpal tunnel syndrome.  The Board also acknowledges a December 2003 private treatment record from a certified physician's assistant that a 30 percent rating was warranted because of chronic pain, numbness, tingling, inflammation, incomplete paralysis and decreased strength.  However, the above evidence does not persuasively show moderate incomplete paralysis of the median nerve.  Various VA treatment records from September 2003 to February 2010 and an April 2006 VA examination report show that medical personnel found that the Veteran's symptoms were consistent with mild bilateral carpal tunnel syndrome.  Significantly, the Board believes that the April 2006 VA medical opinion that was authored by a VA physician is entitled to considerable weight.  It was based on a thorough review often claims file that included the aforementioned social worker's and physician's assistant's assertions that the Veteran is entitled to a higher rating.      

Furthermore, the Board notes at this point that normal dorsiflexion of the wrist is to 70 degrees; normal palmar flexion of the wrist is to 80 degrees; normal radial deviation of the wrist is to 20 degrees and normal ulnar deviation of the wrist is to 45 degrees.  38 C.F.R. § 4.71, Plate I.  Here, on the Veteran's left hand, dorsiflexion was to 45 degrees, palmar flexion was to 65 degrees, radial deviation was to 25 degrees, and ulnar deviation was to 35 degrees.  Given the range of motion, the Veteran's did not exhibit moderate incomplete paralysis of the median nerve of the left hand.  The Board notes that range of motion of the right hand was not measured.

As noted above, in evaluating musculoskeletal disabilities, the VA must determine whether the joint in question exhibits weakened movement, excess fatigability, or incoordination, and whether pain could significantly limit functional ability during flare-ups, or when the joint is used repeatedly over a period of time.  See DeLuca, 8 Vet. App. 202; 38 C.F.R. §§ 4.40, 4.45.  The Veteran had consistently complained of pain, weakness and fatigue.  However, as seen above, the range of motion in the left hand did not closely approximate range of motion reflected in a 20 percent rating.  Furthermore, even with the Veteran's reports of pain, weakness and fatigue, her carpal tunnel syndrome had been deemed mild by several medical personnel.

Overall, the preponderance of the evidence is against the claim for evaluation in excess of 10 percent for left and right hand carpal tunnel syndrome prior to April 5, 2010. 
  
From April 5, 2010

When the Veteran was afforded another VA examination on April 5, 2010, she reported having numbness and sharp pains at night.  Although she underwent surgery in 2008 for her left side, this did not fix the problem.  Since the onset of her symptoms, the disability had gotten progressively worse.  The Veteran took Percocet "5/day".  Her response to treatment was considered fair.  Active range of motion bilaterally was dorsiflexion to 50 degrees, palmar flexion to 70 degrees, radial deviation to 15 degrees, ulnar deviation to 30 degrees with no objective evidence of pain on the right side.  There was no objective evidence of pain with active motion bilaterally.  A motor examination of the left side showed a muscle strength of 4, and that her repetitive motion was poor.  No muscle atrophy was present, but there was abnormal muscle tone/bulk.  Tremors were also noted.    
Based on interview and examination of the Veteran, and review of the Veteran's claims file (including the February 2010 VA neurology EMG consult), the VA examiner found that the Veteran was unemployable due to severe carpal tunnel syndrome.  

The Board has reviewed the report of the April 2010 examination and believes that it arguably shows some increase in severity.  Complaints of increased pain were noted which appears to be supported by the need for medication.  It is to be noted, however, that during the April 2010 VA examination, there was no objective evidence of pain with active motion bilaterally.  As for how her carpal tunnel syndrome affected her usual daily activities, the VA examiner found that bilaterally, the impact was mild for chores, shopping, exercise and travelling; and the impact was moderate for sports and recreation.  For left carpal tunnel syndrome, the effect was mild for bathing, dressing, toileting and grooming.  For the right carpal tunnel syndrome, there was no impact on feeding, bathing, dressing, toileting and grooming.  When comparing the April 2010 report with prior medical reports, the evidence certainly does not compel a finding of more than mild impairment.  However, resolving all reasonable doubt in the Veteran's favor, the Board finds that the carpal tunnel syndrome impairment in each hand more nearly approximates moderate impairment so as to warrant a 20 percent rating for the left hand and a 30 percent rating for the right hand, effective from the date of the examination; that is, from April 10, 2010. 

However, the Board believes the preponderance of the evidence is against entitlement to a schedular rating in excess of 20 percent for the left hand and against entitlement to a schedular rating in excess of 30 percent for the right hand.  Although the examiner use the word "severe" to describe the disabilities, the actual clinical and special test results do not support a finding of more than moderate impairment under the schedular criteria of Code 8515.  EMG studies consistently suggest no more than mild impairment.  Moreover, the description of the resulting impairment on various activities of daily living have variously been evaluated as mild to moderate.  The April 2010 examiner's use of the term "severe" to describe the carpal tunnel syndrome is inconsistent with what the examiner reported on clinical examination and also inconsistent with the EMG studies.  Such examination and specialized testing shows no more than moderate impairment.  Accordingly, the Board find that the preponderance of the evidence is against ratings in excess of 20 percent and 30 percent respectively for the left and right hands. 

The Board acknowledges the representative's September 2011 statement that DeLuca requirements were not considered during the April 2011 VA examination. As noted previously, in evaluating musculoskeletal disabilities, the VA must determine whether the joint in question exhibits weakened movement, excess fatigability, or incoordination, and whether pain could significantly limit functional ability during flare-ups, or when the joint is used repeatedly over a period of time.  See DeLuca, 8 Vet. App. 202; 38 C.F.R. §§ 4.40, 4.45.  Here, an April 2010 VA examination shows there was objective evidence of pain following repetitive motion.  However, the VA examiner was unable to test if there were additional limitations after three repetitions of range of motion.  The Board acknowledges that while there were complaints of pain, there were no complaints of pain during the VA examination throughout range of motion.  When asked if there was objective evidence of pain with active motion on the left and right side, the VA examiner responded "No".  

In sum, the Board finds that a rating of 20 percent for the left hand and 30 percent for the right hand are warranted, effective from April 5, 2010.  However, higher ratings are not warranted. 

Extraschedular Consideration

In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely with the criteria found in the relevant Diagnostic Codes for the disability at issue.  In short, the rating criteria contemplate not only her symptoms but the severity of her disabilities.  For these reasons, referral for extraschedular consideration is not warranted.

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a).  Provided that if there is only one such disability, it shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  If a veteran fails to meet the applicable percentage standards provided in 38 C.F.R. § 4.16(a), an extra-schedular rating is for consideration where the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).


ORDER

Entitlement to a rating in excess of 10 percent for left carpal tunnel syndrome prior to April 5, 2010, is not warranted.  Entitlement to a rating in excess of 10 percent for right carpal tunnel syndrome  prior to April 5, 2010, is not warranted.  To this extent, the appeal is denied.

Entitlement to assignment of a 20 percent rating (but no higher), from April 5, 2010, for the Veteran's left carpal tunnel syndrome is warranted.  Entitlement to assignment of a 30 percent rating (but no higher), from April 5, 2010, for the Veteran's right carpal tunnel syndrome is warranted.  The appeal is granted to that extent, subject to laws and regulations applicable to payment of VA benefits.  


REMAND

In view of the partial grant of the increased rating claims, the TDIU issue must be returned to the RO.  Moreover, it appears that new claims of entitlement to service connection for neuritis and neuralgia, to include as secondary to the Veteran's service connected carpal tunnel syndrome, have been raised by the representative in a September 2011 statement.  Such issues must be viewed as intertwined with the TDIU issue.  

Also with regard to the TDIU issue, the Board notes that the April 2010 VA examiner indicated that the Veteran is unemployable due to her carpal tunnel syndrome.  Although the schedular requirements do not appear to be met at the present time under 38 C.F.R. § 4.16(a), the April 2010 medical opinion would appear to be sufficient to warrant submission of the Veteran's case to the Director, Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 4.16(b).  

Accordingly, the case is hereby REMANDED to the RO for the following actions:

1.  The RO should take appropriate action to develop and adjudicate the new claims of service connection for neuritis and neuralgia, to include as secondary to the Veteran's service connected carpal tunnel syndrome.  The Veteran and his representative should be furnished notice of the determination and notice of appellate rights and procedures. 

2.  The RO should then review the claims file and determine if TDIU under 38 C.F.R. § 4.16(a) is warranted.  If not, the RO should then take appropriate action (to include any additional development it may deem necessary) to submit a request to the Director, Compensation and Pension Service for extraschedular consideration for TDIU pursuant to 38 C.F.R. § 4.16(b).  

3.  If TDIU is not granted, then the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


